Appellant was convicted on an indictment charging forcible rape upon Jessie Montgomery. He appeals from the resultant judgment and from the order denying his motion for a new trial.
[1] It is first urged that the testimony of the prosecutrix is inherently improbable and insufficient to justify the verdict. This testimony is substantially the same as that reviewed in People v. Murphy, ante, p. 474, [200 P. 484], and in People v. Kruvosky, post, p. 744, [200 P. 831]. It is not necessary to review it here. It is enough to say that it was sufficient, if believed, to justify the verdict, and that it is not so improbable as to warrant this court in setting aside the verdict. The fact that when the prosecutrix was confronted with appellant she merely identified him as one of the party and did not specifically charge him with rape is said to be highly significant. But the prosecutrix was merely asked to make the identification.
[2] Criticism is made of the following instruction: "You are further instructed that the moral delinquency of the girl complainant, if there be any such moral delinquency, is not to be considered as affecting her credibility." The vice of this instruction is that it singles out one witness from all those who appeared before the jury. The jury is told that the moral delinquency of that one cannot be considered by them, thus giving the impression that the moral delinquency of others might be considered. Though the instruction as given cannot be defended, a careful review of the entire record in this particular case fails to show that defendant was prejudiced by it. (People v. Murphy, supra.)
The same criticism of the instruction on the flight of defendant which was made in the Murphy case is made here, and the court in that case correctly disposed of that objection.
[3] Appellant was charged in the indictment as a principal. The court instructed the jury that one who aids and *Page 744 
abets in the commission of a crime is a principal. This instruction is criticised upon the ground that the jury may have found that appellant merely aided Kruvosky or some other member of the party in the commission of the crime whereas the indictment does not designate such person as a principal. But evidence of the assaults of all the others was admitted without objection and no prejudice resulted from this instruction.
On the hearing of appellant's motion for a new trial the court made use of the transcript of the proceedings inPeople v. MacDonald, ante, p. 488, [200 P. 491]. The record discloses that the discussion between court and counsel on this subject occurred after the court had determined to deny the motion and that the MacDonald record was used by the court to satisfy counsel of the correctness of that ruling rather than as a basis for it.
The judgment and order denying a new trial are affirmed.
Langdon, P. J., and Sturtevant, J., concurred.
A petition for a rehearing of this cause was denied by the district court of appeal on September 3, 1921.